Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 02/28/2022 is acknowledged. Claims 17 and 18 have been canceled and claims 3-12 have been withdrawn. Claims 1, 2, and 13-16 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/28/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 112(d) rejection of claim 17 from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 13-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 8,211,470 B2) in view of Bosch et al. (US 2014/0287039 A1) and Patel et al. (An overview of size reduction technologies in the field of pharmaceutical manufacturing, file:///C:/Users/hyu1/Downloads/202-931-1-PB%20(1).pdf).
Kim teach in example 8 a method of making a fat powder with D90 of 1.4772 μm (table 2) (nanoparticle according to the instant specification) comprising:
i. dissolving PVP (the claimed biocompatible polymer) and ketoconazole (the claimed active) together with 20 g of cetyl alcohol (the claimed lipid) by the same method as in the Example 3 to form fine particles which has a step of dry milling (column 8, line 1-7) into fine particles of 100 μm;
ii. drying the mixture of the resulted particles and sucrose solution;
iii. the dried mixture prepared above was placed into a pressure resistant reactor, and cetyl alcohol was removed therefrom by the same method as in Example 1; while example 3 discloses milling the product before the removing of cetyl alcohol by using CO2 supercritical fluid and example 1 discloses removing cetyl alcohol by using supercritical fluid maintained at 100 atm or more pressure with continuous addition of CO2 to reactor and temperature of removing cetyl alcohol by using supercritical fluid is 20-40 °C according to the paragraph bridges column 9 and 10 and the solid fat is presented in 0.1-1000 parts by weight based on 1 part by weight of active ingredient (entire reference and the last paragraph in column 6). 
Kim does not specify: i) the exact same weight ratio between the solid fat and active; and ii) the dry milling including roller mill (with counter rotating rollers).
The 1st deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of ratio between the lipid and active is ≤5 by weight and the range of solid fat to active taught in the prior art is 0.1-1000 by weight and therefor, overlaps with the claimed range. 
The 2nd deficiency is cured by Bosch et al. who teach dry milling for producing nanoparticles including roller mill (entire reference, especially abstract, paragraph 26 and 102-106, example 1, figure 1, and claim 1) and Patel et al. who teach roller mill such as Gran-U-Lizer (with at least one pair of counter rotating rollers) can be used for particle size reduction in pharmaceutical manufacturing for particle size of about 1-50 μm with superior particle size distribution with fewer unwanted fines (entire reference, especially abstract, the paragraph under “Gran-U-Lizer Technology” on page 218, table 2 and 4). Since there is no heating or cooling required, the milling process is done at room temperature, i.e., ≤35 °C.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kim, Bosch et al., and Patel et al. to specify the dry milling process taught by Kim being a roller mill. Dry milling including roller mill and roller mill having the advantages of superior particle size distribution with fewer unwanted fines were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants’ argument with regard to Kim not teaching any of the claimed myristyl alcohol, stearyl alcohol, lauryl alcohol and HPC and HMC is basically the same as in the response filed on 03/29/2021 and thus the response discussed in the office action dated 08/31/2021 on page 5-6 applies here as well and are not persuasive for reason discussed previously.

Applicants argue that the examiner acknowledge Kim taches ball mill and shear mill, not dry milling. 
However, this argument is not true. The examiner clearly stated in the office action dated 12/28/2020 page 8-9:
 First of all, Kim discusses milling by ball mill or shear mill in the background section and specified their disadvantages of taking up to 5 days for ball mill and contamination from shear mill, i.e., these are milling methods that are not considered desirable.
Secondly, Kim teaches dry milling (column 8, line 1-2) and the definition of “the dry milling” is without liquid. Kim also teach solid fat (including cetyl alcohol) being used and the mixture of PVP ketoconazole, and cetyl alcohol from step i) taught by Kim is solid and thus suitable for the dry milling.

Applicants’ argument with regard to Kim’s teaching of bottom-up method, not the claimed top-down method is basically the same as in the response filed on 03/29/2021 and thus the response discussed in the office action dated 08/31/2021 on page 8 applies here as well and are not persuasive for reason discussed previously.

Applicants argue that the dry mill taught by Kim, Bosch et al. only utilize vibration mill and provide o guidance for selecting roll mill, and Patel et al. teach various ways to reduce particle size in table 2 including roller ill Gran-U-Lizer cited in the rejection which is not capable of achieving the claimed nano size in claim 1.
However, this argument is not deemed persuasive. First of all, the rationale for establish the prima facie obviousness based on Kim, Bosch et al., and Patel et al. was provided in the office actin dated 08/31/2021 page 6-7.
Secondly, as stated in the office action dated 12/28/2020 page 9, the definition of nanoparticle in the instant specification is 90% or more of the particles having a size of ≤5 μm, while Patel et al. teach in table 2 roller mill reducing particle size to 1-50 μm (as cited in the above and previous rejection) which overlaps with the definition of the claimed nanoparticles. Choosing a specific milling device is routine decision of a person of ordinary skill in the art based on the known knowledge of devices (which would perform as expected) and the goal of the particle size.
 Furthermore, if roller mill is not capable of achieving the claimed particle size as alleged by applicants; how can the roller mill in the instant claimed method achieve the claimed particle size?

Applicants’ argument with regard to Kim’s teaching of lipid : active ratio being broader than the claimed ratio is basically the same as in the response filed on 03/29/2021 and thus the response discussed in the office action dated 08/31/2021 on page 7-8 applies here as well and are not persuasive for reason discussed previously.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1, 2, and 13-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-12 of U.S. Patent No. 8,211,470 B2 in view of Kim et al. (US 2015/0031707 A1), and Patel et al. (An overview of size reduction technologies in the field of pharmaceutical manufacturing, file:///C:/Users/hyu1/Downloads/202-931-1-PB%20(1).pdf).
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
The instant application claims 1, 2, and 13-18 recite a method for preparing nanoparticle of active ingredient comprising
i. providing a mixture comprising the active ingredient, a lipid as a lubricant, and a biocompatible polymer having a Tg ≥80 °C;
ii. pulverizing the resulting product of said step (1) by milling process; and
iii. removing the lipid from the resulting product of said step (2) by using  supercritical fluid;
wherein the lipid is presented in ≤5 parts by weight based om 1 part by weight of active ingredient.
The 8,211,470 B2 patent claims 1 and 6-12 recite a method for preparing nanoparticle (defined as 90% or more of the particles having a size of ≤5 μm, the exact same definition of the instant claimed nanoparticle) of active ingredient comprising
i. providing a mixture comprising the active ingredient, a solid fat including C10-22 alcohols (including C16 cetyl alcohol), and a further material including polymers;
ii. pulverizing the resulting product of said step (1) by milling process; and
iii. removing the lipid from the resulting product of said step (2) by using supercritical fluid. According to the specification the solid fat is presented in 0.1-1000 parts by weight based on 1 part by weight of active ingredient.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of ratio between the lipid and active is ≤5 by weight and the range of solid fat to active disclosed in 8,211,470 B2 patent is 0.1-1000 by weight and therefor, overlaps with the claimed range. 
According to Kim et al. a method for preparing nanoparticle powder of an active ingredient with a biocompatible polymer including PVP (the claimed biocompatible polymer) (claims 1, 2, and 6). It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the claims in 8,211,470 B2 and teachings in Kim et al. to specify the polymer claimed in 8,211,470 B2 being PVP. PVP being used in preparation of nanoparticle powder of an active ingredient with the advantage of being biocompatible was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
According to Bosch et al. dry milling for producing nanoparticles including roller mill (entire reference, especially abstract, paragraph 26 and 102-106, example 1, figure 1, and claim 1) and Patel et al. roller mill such as Gran-U-Lizer (with at least one pair of counter rotating rollers) can be used for particle size reduction in pharmaceutical manufacturing for particle size of about 1-50 μm with superior particle size distribution with fewer unwanted fines (entire reference, especially abstract, the paragraph under “Gran-U-Lizer Technology” on page 218, table 2 and 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the claims in 8,211,470 B2 and teachings in Bosch et al. and Patel et al. to specify the milling process claimed in 8,211,470 B2 as a roller mill. Dry milling including roller mill and roller mill having the advantages of superior particle size distribution with fewer unwanted fines were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Since there is no heating or cooling required, the milling process is done at room temperature, i.e., ≤35 °C.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same method.

Response to Arguments:
No argument is presented by applicants for the instant rejection.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612